Name: 78/1014/EEC: Council Decision of 23 November 1978 appointing the members and alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-13

 Avis juridique important|31978D101478/1014/EEC: Council Decision of 23 November 1978 appointing the members and alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 349 , 13/12/1978 P. 0019 - 0020++++COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 78/1014/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE LIST OF CANDIDATES SUBMITTED BY EACH OF THE GOVERNMENTS OF THE MEMBER STATES , WHEREAS BY ITS DECISION OF 5 MAY 1975 THE COUNCIL APPOINTED THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD 5 MAY 1975 TO 4 MAY 1978 ; WHEREAS THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE SHOULD BE APPOINTED FOR THE PERIOD 23 NOVEMBER 1978 TO 22 NOVEMBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED AS MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD 23 NOVEMBER 1978 TO 22 NOVEMBER 1981 : A . GOVERNMENT REPRESENTATIVES *MEMBER*ALTERNATE*MEMBER*ALTERNATE* BELGIUM : *MR BENS*MR PAQUE*MR DENONNE*MR GREGOIRE* DENMARK : *MR SAXILD*MR TOFT*MRS JENSEN*MR BLOU* GERMANY : *MR KLIESCH*MR OPFERMANN*DR WAGNER*DR WOLFF* FRANCE : *MRS LAMIRAND*MR BABUSIAUX*MR COURSAULT-DURAND*MR BELHOTE* IRELAND : *MR KENNEDY*MR MORRISON*MR CASHELL*DR MURPHY* ITALY : *DR FREDELLA*DR FRANCIOSI*DR FIORE*DR POTI* LUXEMBOURG : *MR SCHUSTER*MR MOUSEL*MR NOESEN*MR DEMUTH* NETHERLANDS : *MR TINGA*MR RIKMENSPOEL*DR WINK*MRS ROOYAKKERS-BEEMSTER* UNITED KINGDOM : *MR MARTIN*MRS BARGER*DR NEILD*DR BLACKADDER* B . TRADE UNION REPRESENTATIVES *MEMBER*ALTERNATE*MEMBER*ALTERNATE* BELGIUM : *MR THYRE*MR KENNES*MR SILON*MR COLLE* DENMARK : *MR DREWSEN*MR NIELSEN*MRS CHRISTENSEN*MR ELIKOFER* GERMANY : *MR KONSTANTY*MR KIENAPPEL*MR PARTIKEL*MR GAERTNER* FRANCE : *MR ATLAN*MR ROUXEL*MR GUILLON*MR DIAZ* IRELAND : *MR CASSELLS*MR O'HALLORAN*MR DALY*MR KEATING* ITALY : *MR STANZANI*MR LELI*MR LUCIANI*MRS GLORIA* LUXEMBOURG : *MR RECH*MR DUNKEL*MR SABUS*MR KLEIN* NETHERLANDS : *MR DE BRUIN*MR VAN TOL*MR HOGENES*MR SCHMITZ* UNITED KINGDOM : *MR JACQUES*MR HAMILTON*MR LLOYD*MR PARRY* C . REPRESENTATIVES OF EMPLOYERS' ORGANIZATIONS *MEMBER*ALTERNATE*MEMBER*ALTERNATE* BELGIUM : *MR VAN GAEVER*MR CLOQUET*MR CORDY*MR LEONARD* DENMARK : *MR HOLM*MR RASMUSSEN*MR NYGAARD*MR LINIUS* GERMANY : *MR MEYER*MR WINCKLER*MR MUELLER*MR VON HASSELL* FRANCE : *MR CAVE*MR FREDERIC-MOREAU*MR TASSIN*MR DELAGE* IRELAND : *MR RICE*MR DOHERTY*MR CLARKE*MR CASSIDY* ITALY : *DR GARLANDA*MR PALLADINO*DR BUSSETTI*DR GHISELLI* LUXEMBOURG : *MR RAUCHS*MR BERWEILER*MR OLINGER*MR BEFFORT* NETHERLANDS : *MR DEN BOER*MRS DE QUANT*MRS DE MEESTER*MR KORTEN* UNITED KINGDOM : *MR AMIS*MR PETRIE*MR COBB*MR DEWSBURY* DONE AT BRUSSELS , 23 NOVEMBER 1978 . FOR THE COUNCIL THE PRESIDENT J . ERTL ( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 .